Citation Nr: 0701288	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-18 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a low back 
disability, diagnosed as degenerative disc disease with 
degenerative joint disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1977.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
post service diagnosis of right ear hearing loss and service, 
to include manifestations of sensorineural hearing loss to a 
compensable degree within one year following discharge from 
service.

2.  There is no competent evidence of a nexus between the 
post service diagnosis of degenerative disc disease with 
degenerative joint disease of the spine and service, to 
include manifestations of arthritis within one year following 
discharge from service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Degenerative disc disease with degenerative joint disease 
was not incurred in or aggravated by service nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a December 2003 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that VA was 
responsible for obtaining any records held by a federal 
agency.  The veteran was also informed of the types of 
evidence needed in a claim for service connection.  

The December 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession 
that pertains to the claim.  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence.  The letter specifically asked the 
veteran to send it any medical reports he had.  It also told 
the veteran that if he had received any private treatment, he 
could send those records himself.  Additionally, there is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter was sent to the veteran in March 2006 informing him of 
these elements.

VA has obtained VA treatment records and private medical 
records identified by the veteran.  VA also provided the 
veteran with medical examinations in connection with both 
claims for service connection.  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he developed right ear hearing loss 
and a low back disorder while in service.  Initially, it is 
noted that the veteran has been awarded service connection 
for left ear hearing loss and assigned a noncompensable 
evaluation.

At the November 2006 hearing before the undersigned, the 
veteran testified he worked as an aircraft mechanic while in 
service, and thus he was constantly on the flight line and 
exposed to loud noises.  He stated he worked on mostly jets, 
and their engines were often running when he worked on them.  
The veteran noted that while he wore ear protection, it only 
protected his hearing so much.  He expressed confusion as to 
how his left ear could be service connected but not his right 
ear.  The veteran stated he worked for the prison system 
after service, where he was not exposed to loud noises.  As 
to his back, the veteran stated he injured it when lifting 
some heavy tanks.  He stated he was treated for his back pain 
several times during service.  The veteran testified that his 
back bothered him soon after his discharge from service and 
that it mostly bothered him during cold weather.  He could 
not recall if x-rays had been done on his back while he was 
in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
sensorineural hearing loss and arthritis may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Right ear hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides the following:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  (Emphasis 
added.)

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that right ear hearing loss was incurred in service 
or manifested to a compensable degree within one year 
following service.  The service medical records show that at 
enlistment in August 1973, the veteran had findings 
consistent with possible slight hearing loss in the right 
ear.  He had pure tone thresholds of between 15 and 30 
decibels from 500 to 4000 Hertz, with 2 readings of 25 and 1 
of 30 decibels.  The results were not taken as showing 
hearing loss, and are characterized as essentially normal 
hearing on a post-service examination.  Hearing loss was not 
diagnosed.  In November 1973, the pure tone thresholds in the 
right ear ranged from 5 to 20 decibels.  In general all 
reported frequencies showed improvement over the findings at 
entry into service.  

In September 1976, the veteran had pure tone thresholds of 
between 5 and 20 decibels from 500 to 4000 Hertz.  Again, 
there was no finding of right ear hearing loss.  In November 
1976, the pure tone thresholds in the right ear ranged from 0 
to 15 decibels.  This showed better findings than those 
reported at entry.  Thus, while the service medical records 
suggest the possibility of some right ear hearing deficit at 
the time he entered service, findings in service do not 
confirm right ear hearing loss in service.  This is evidence 
against the veteran's claim.

There are no audiograms within one year following the 
veteran's discharge from service, so there is no objective 
evidence that sensorineural hearing loss in the right ear was 
manifested to a compensable degree within one year following 
discharge from service.  A January 2004 VA audiogram shows 
that the veteran meets the criteria for a hearing loss 
disability under the provisions of 38 C.F.R. § 3.385.  This 
is the first showing that the veteran has a right ear hearing 
loss "disability" for VA purposes, which is evidence 
against the veteran's claim, as it is many years after the 
veteran's discharge from service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  Further, a VA physician reviewed the 
veteran's claims file, to include the service medical 
records, and concluded that it was less likely as not that 
the veteran's post service right ear hearing loss had its 
onset in service.  Therefore, there is no competent evidence 
of a nexus between the post service diagnosis of right ear 
hearing loss disability and service.  

The Board does not doubt the sincerity of the veteran's 
belief that his right ear hearing loss disability is the 
result of noise exposure during his military service.  
However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).

The veteran expressed confusion as to why he had been awarded 
service connection for his left ear and not his right ear.  
The service medical records show that the veteran had a 
significant left ear hearing loss at the time he entered 
service.  There were findings in the 60's and 70's in mid to 
upper frequencies reported in service.  As noted above, the 
veteran's right ear did not meet that criteria at anytime 
during the veteran's service.  The RO determined that left 
ear hearing loss pre-existed service and was aggravated 
during service, which was its basis for awarding service 
connection for that ear.  

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for right ear hearing loss, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55. 

A.  Degenerative disc disease with degenerative joint disease

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that degenerative disc disease with degenerative 
joint disease was incurred in service or manifested to a 
compensable degree within one year following service.  The 
service medical records show that the veteran complained of 
back pain multiple times while in service.  This occurred in 
late 1975 and into 1976.  When first seen for back pain in 
October 1975, the veteran denied any history of back pain or 
lifting anything heavy.  He was seen again in January 1976 
for back pain, but he hypothesized that it was due to a 
kidney stone.  He underwent electrical stimulation three 
times that month, and it was reported he was asymptomatic 
afterwards.  He was seen again in March 1976 with back pain.  
X-rays were taken, and they were within normal limits.  A 
November 1976 report of medical examination shows that 
clinical evaluation of the spine was normal.

Thus, while the service medical records show some complaints 
of back pain while in service, at the time of discharge, his 
back was determined to be normal clinically.  This is 
evidence against the veteran's claim of having developed a 
chronic low back disorder.  Additionally, there is no 
objective evidence of treatment for the spine following his 
discharge from service, to include the one-year period 
following discharge,  until October 2003, which is many years 
following the veteran's discharge from service.  See Maxson, 
12 Vet. App. 453.  Further, a VA physician reviewed the 
veteran's claims file, to include the service medical 
records, and concluded that it was less likely as not that 
the veteran's degenerative disc disease with degenerative 
joint disease had its onset in service.  Therefore, there is 
no competent evidence of a nexus between the post service 
diagnosis of degenerative disc disease with degenerative 
joint disease and service.  

The Board does not doubt the sincerity of the veteran's 
belief that his current low back disorder is related to his 
in-service back pain.  However, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain, 11 
Vet. App. at 127.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for degenerative disc disease with degenerative joint 
disease, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a low back disability, diagnosed as 
degenerative disc disease with degenerative joint disease, is 
denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


